Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-31, 36, 40, 48-49, 58, 62-63, 74, 78-84, 88 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of Stewart (2015/0374464) in view of Wheeler, deceased et al. (5,335,675) as evidenced by TEXIN 990R.
Kalili teaches with respect to claim 30, a multilayer dental appliance comprising teeth receiving cavities shaped to directly receive at least one of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, the multiplayer dental appliance comprising a soft polymer layer comprising a thermoplastic polyurethane elastomer having an ultimate tensile strength of greater than about 5000 psi, an elongation at 
DeSimone teaches a dental appliance comprising a hard polymer layer comprising a co-polyester having a tensile modulus greater than about 150,000 psi and a flexural modulus greater than about 150,000 psi (see abstract, pars. 5-7, 25-27).  It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27). Kalili/DeSimone teaches the invention as substantially claimed and discussed above, however, does not specifically teach the flexural modulus of the soft polymer layer is greater than about 35,000 psi.
Stewart teaches a polymer with a flexural modulus of greater than about 35,000 psi (par. 82, 1000Mpa is 145038 psi).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kalili/DeSimone with the flexural modulus taught by Stewart in order more the teeth as desired (see par. 82 of 
Wheeler teaches a soft polymer thermoplastic polyurethane elastomer used in medical device (see abstract, therefore, it is biocompatible) comprising a tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200%, a hardness of about 60A to about 85D and a flexural modulus of greater than about 35,000 psi (see col. 22, ll. 1-11). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the soft material taught by Kalili/DeSimone/Stewart which teaches materials which has all of the material properties for use in providing desired forces to the teeth for orthodontic treatment with the single material having all the properties in order to provide a material with the desired properties. It is noted that all of the claimed material properties are taught by the prior art are known properties provided to materials to deliver the desired forces to the teeth to move the teeth as desired. It is noted that the applicant does not disclose a specific material or that the claimed wide ranges provides an unexpected result. In fact the applciant teaches  the physical properties of the matierals can each be specifically In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
With respect to claim 31, Kalili teaches the applicant wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer modulus less than the hard polymer layer elastic modulus (see par. 69).
With respect to claim 36, Kalili teaches the appliance is clear (see par. 53), therefore, the soft polymer has a light transmission between 400nm and 800nm of greater than about 75%.
With respect to claim 40, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer further comprises a polymer selected from the list consisting of a polyester, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a cyclic block copolymer, a polyethersulfone and a polytrimethylene terephthalate, or any combination thereof.  
DeSimone teaches with respect to claim 40, the appliance wherein the hard polymer layer further comprises a polyester, polybutylene terephthalate or polyethylene terephthalate (pars. 17, 32, claims 36, 52). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the 
 With respect to claim 48, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer has a tensile strength at yield between 4000 and 6500 psi.
DeSimone teaches with respect to claim 48, the dental appalling wherein the hard polymer layer has a tensile strength at yield between 4000 and 6500 psi (see abstract, 6000 psi is within the claimed range). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
 With respect to claim 49, Kalili teaches a plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental positioning adjustment applies are shaped to move teeth form one arrangement to a successive arrangement when successively worn by the patient (par. 53), and wherein at least one of the plurality of incremental positioning adjustment appliances comprises a soft polymer layer comprising a thermoplastic polyurethane elastomer having an ultimate tensile strength of greater than about 5000 
DeSimone teaches a dental appliance comprising a hard polymer layer comprising a co-polyester having a tensile modulus greater than about 150,000 psi and a flexural modulus greater than about 150,000 psi (see abstract, pars. 5-7, 25-27).  It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
Stewart teaches a polymer with a flexural modulus of greater than about 35,000 psi (par. 82, 1000Mpa is 145038 psi).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kalili/DeSimone with the flexural modulus taught by Stewart in order more the teeth as desired.  Kalili/DeSimone/Stewart teaches the invention as substantially claimed and discussed above, including a soft polymer materials with the claimed material properties used in orthodontic devices to deliver the desired forces to the teeth to achieve the desired 
Wheeler teaches a soft polymer thermoplastic polyurethane elastomer used in medical device (see abstract, therefore, it is biocompatible) comprising a tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200%, a hardness of about 60A to about 85D and a flexural modulus of greater than about 35,000 psi (see col. 22, ll. 1-11). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the soft material taught by Kalili/DeSimone/Stewart which teaches all of the material properties for use in provided desired forces to the teeth for orthodontic treatment with the single material. It is noted that all of the claimed material properties are taught by the prior art are known properties provided to materials to deliver the desired forces to the teeth to move the teeth as desired. It is further noted it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
With respect to claim 58, Kalili teaches a method of moving a patient’s teeth from an initial configuration towards a target configuration, the method comprising providing a removable orthodontic tooth positioning appliance having teeth receiving cavities shaped to directly receive at least some of the patient’s teeth and placing the removable orthodontic tooth positioning appliance on the teeth of the patient to apply a resilient 
DeSimone teaches a dental appliance comprising a hard polymer layer comprising a co-polyester having a tensile modulus greater than about 150,000 psi and a flexural modulus greater than about 150,000 psi (see abstract, pars. 5-7, 25-27).  It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
Stewart teaches a polymer with a flexural modulus of greater than about 35,000 psi (par. 82, 1000Mpa is 145038 psi).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kalili/DeSimone with the 
Wheeler teaches a soft polymer thermoplastic polyurethane elastomer used in medical device (see abstract, therefore, it is biocompatible) comprising a tensile strength of greater than about 5000 psi, an elongation at break of greater than about 200%, a hardness of about 60A to about 85D and a flexural modulus of greater than about 35,000 psi (see col. 22, ll. 1-11). It would have been obvious to one having ordinary skill in the art before the invention was made to modify the soft material taught by Kalili/DeSimone/Stewart which teaches all of the material properties for use in provided desired forces to the teeth for orthodontic treatment with the single material. It is noted that all of the claimed material properties are taught by the prior art are known properties provided to materials to deliver the desired forces to the teeth to move the teeth as desired. It is further noted it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

With respect to claim 62, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer has an elongation at yield of greater than about 4%.
DeSimone teaches the method wherein the hard polymer layer has an elongation at yield of greater than about 4% (see abstract). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
With respect to claim 63, DeSimone further teaches the method comprising fabricating the removable orthodontic tooth positioning appliance (par. 53).  
With respect to claim 74, Kalili teaches the appliance wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer modulus less than the hard polymer layer elastic modulus (see par. 69).
With respect to claim 78, Kalili teaches the method wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer modulus less than the hard polymer layer elastic modulus (see par. 69).
With respect to claim 79, Kalili teaches wherein the soft polymer layer has a compression set greater than 40% after 22 hours at 70 degrees C (see cited TEXIN 990R), however, does not specifically teach the compression set after 24 hours, however, it would have been obvious to one having ordinary skill in the art at the time of 
With respect to claim 80, Kalili teaches the appliance is clear (see par. 53), therefore, the soft polymer has a light transmission between 400nm and 800nm of greater than about 75%.
With respect to claim 81, Kalili teaches the invention as substantially claimed and discussed above, however, does specifically teach the hard polymer layer has an elongation at break of greater than about 70%.
DeSimone teaches with respect to claim 81, the hard polymer layer has an elongation at break of greater than about 70% (see abstract). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
With respect to claim 82, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer has a stress relaxation of greater than about 10% at 24 hours testing at a relative humidity of between 90-100%.
DeSimone teaches with respect to claim 82, the hard polymer layer has a stress relaxation of greater than about 10% (see abstract), however, does not teach that measure measurement is at 24 hours testing at a relative humidity of between 90-100%. However, it would have been obvious to one having ordinary skill in the art at the time of 
With respect to claim 83, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer has a light transmission between 400 and 800 nm of greater than about 75%.
DeSimone teaches the hard polymer layer has a light transmission between 400 and 800 nm of greater than about 75% (see abstract). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
With respect to claim 84, Kalili teaches the invention as substantially claimed and discussed above, however, does not specifically teach the hard polymer layer has a tensile strength at yield between 4000 and 6500 psi.
DeSimone teaches with respect to claim 84, the dental appalling wherein the hard polymer layer has a tensile strength at yield between 4000 and 6500 psi (see abstract, 6000 psi is within the claimed range). It would have been obvious to one having ordinary skill in the art before the invention to modify the hard polymer layer with the hard polymer layer taught by DeSimone in order to provide an orthodontic appliance that is mechanically stable and less susceptible to degradation (see par. 16, 24, 31). It is noted that the hard polymer material taught by Kalili can be a polycarbonate which is a material also taught by DeSimone (par. 27).
With respect to claim 88, Kalili teaches wherein the soft polymer layer has a compression set greater than 40% after 22 hours at 70 degrees C (see cited TEXIN 990R), however, does not specifically teach the compression set after 24 hours, however, it would have been obvious to one having ordinary skill in the art at the time of the invention that the compression set of the material taught by Kalili is about the same at 24 hours as it is at 22 hours. 


Claims 37 and 86-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of Stewart (2015/0374464) in view of Wheeler, deceased et al. (5,335,675) as  as applied to claims 30 and 58 above, and further in view of Tadros et al. (2005/0100853).
Kalili/DeSimone/Stewart/Wheeler teaches the invention as substantially claimed and discussed above, however, does not specifically teach the soft polymer layer comprises a material selected from the group consisting of a silicone rubber, an elastomeric alloy, a thermoplastic elastomer, a thermoplastic vulcanizate elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer and a thermoplastic polyamide elastomer or any combination thereof and the method and appliance wherein the hard polymer layer comprises more than one polymer.
Tadros teaches with respect to claim 37, a layered dental appliance comprising a layer made from a two polymers including a thermoplastic polyurethane elastomer and block copolymer elastomer and silicones (pars. 22, 73) and with respect to calims 86-87 the appalince and the appliance used in the method of moving comrpsing the hard polymer layer with more than one polymer layer (see par. 73, such that the soft layer is the first layer in contact with the teeth and the hard layer is the polymeric mixture and the second layer).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the single material taught by Kalili/DeSimone/Stewart/Wheeler with a blended/mixed material as taught by Tadros in order to provide the desired properties of the material and forces to the teeth as taught by Tadros.  

Claims 39, 69, 71-73, 75-77 and 85 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Kalili (2011/0020761) in view of DeSimone et al. (2008/0248438) in view of Stewart (2015/0374464) in view of Wheeler, deceased et al. (5,335,675) as evidenced by TEXIN 990R as applied to claims 30, 49, and 58 further in view of Schwartz (2009/0298006).
Kalili/DeSimone/Stewart/Wheeler teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein the soft polymer layer comprises more than one polymer layer, wherein the multilayer dental appliance comprises three polymer layer of alternating hardness, the appliance has a thickness between 500 µm and 1200 µm, wherein the appliance comprises three polymer layer wherein the three polymer layers comprise the soft polymer layer and hard polymer layer.
Schwartz teaches an orthodontic appliance with respect to claims 39 and 69, wherein the soft polymer layer comprises more than one polymer layer (par. 26, the two layers of the soft polymer, i.e. the polymer contacting the teeth and an outer layer embedding the hard polymer layer), with respect to claims 71, 76 and 85, wherein the multilayer dental appliance comprises three polymer layers of alternating hardness (par. 26, the inner and outer layers being the same), with respect to claims 72-73 and 77, the appliance having a thickness of between 500 µm and 1200 µm 9see pars. 24-25, .25mm-5mm is 250 µm to 5000 µm which includes the claimed range) and with respect to claim 75, wherein the at least one of the plurality of incremental positioning adjustment appliance comprise three polymer layer, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see par. 26).  It would have .       
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-31, 36, 37, 39-40, 48, 49, 58, 62-63, 69, 71-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11-13, 17, 19 and 22-25 of U.S. Patent No. 9,655,691. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the current application as taught by the claim of the ‘691 patent as discussed in detail below.
Claim 30 claims  a multilayer dental appliance comprising teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, the multilayer dental  appliance  and a hard polymer layer comprising co-polyester having a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 11 of the patent).
Claim 31, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 1 of the patent).
Claim 36, wherein the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (see claim 12).
Claim 37, wherein the soft polymer layer further comprises a material selected from the group consisting of: a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, and a thermoplastic polyamide elastomer, or any combination thereof (see claims 7-8 of the patent).
With respect to claim 39, wherein the soft polymer layer comprises more than one polymer layer (see claim 1 of the patent). 
With respect to claim 40, wherein the hard polymer layer further  comprises a polymer selected from the group consisting of: a polyester, a thermoplastic 
With respect to claim 48, wherein the hard polymer layer has  a tensile strength at yield between 4000 psi and 6500 psi (see claim 11 of the patent).
With respect to claim 49,  plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental position adjustment appliances are shaped to move teeth from one arrangement to a successive arrangement when successively worn by the patient, and wherein at least one of the plurality of incremental position adjustment appliances comprises (see claim 17 of patent): a soft polymer layer comprising a  thermoplastic polyurethane elastomer (see claim 17 of patent) having an ultimate tensile strength of greater than about 5000 psi (see claim 23), an elongation at break of greater than about 200% (see claim 23 of patent), and a hardness of about 60 A to about 85 D (see claim 17 of patent); and a hard polymer layer comprising a  co-polyester (see claim 17 of patent) having  a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 22 of patent).
With respect to claim 58, A method of moving a patient’s teeth from an initial configuration towards a target configuration, the method comprising: providing a removable orthodontic tooth positioning appliance having teeth receiving cavities 
With respect to claim 62, herein the hard polymer layer has an elongation at yield of greater than about 4% (see claims 13 and 24 of patent and above regarding method).
With respect to claim 63, further comprising fabricating the appliance (claims 1 and 17 of parent).  It is noted that the appliance is fabricated since the applicant is claiming an appliance.
With respect to claim 69, wherein the soft polymer layer comprises more than one polymer layer (see claims 1 and 17 of patent).
With respect to claim 71, wherein the multiplayer dental appliance comprises there polymer layer of alternating hardness (see claims 1 and 17 of patent).
With respect claim 72, the appliance having a thickness of between 500 µm and 1200 µm (see claims 1, 5 and 17 of patent and above regarding method).
With respect to claim 73, wherein the removable orthodontic tooth positioning appliance has a thickness of between 500 µm and 1200 µm (see claims 17 and 1 and 5 of patent).
With respect to claim 74, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 17 of parent).
With respect to claim 75, wherein at least one of the plurality of incremental position adjustment appliances comprise three polymer layers, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see claim 17 of patent).
With respect to claim 76, wherein the three polymer layers comprise layers of alternating hardness (claim 17 of patent).
With respect to claim 77 wherein at least one appliance has a thickness of between 500 pm and 1200 pm (see claims 1 and 5 of patent).
With respect to claim 78, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claims 1, 5 and 17 of patent and above regarding method).
With respect to claim 79, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (claims 12 and 25 of patent and above regarding method).
With respect to claim 80, the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 12 and 25 of patent and above regarding method).
With respect to claim 81, the hard polymer layer has an elongation at break of greater than about 70% (claims 11 and 24 of patent and above regarding method).
 With respect to claim 82, wherein the hard polymer layer has a stress relaxation of greater than about 10% at 24 hours testing at a relative humidity of between 90% and 100% (claims 11 and 24 of patent and above regarding method).
 With respect to claim 83, wherein the hard polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 11 and 24 of patent and above regarding method).
With respect to claim 84, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (claims 11 and 24 of patent and above regarding method).
With respect to claim 85, the removable orthodontic tooth positioning appliance comprises three polymer layers of alternating hardness (see claim 1 and 17 of parent and above regarding method).
With respect to claim 86, wherein the hard polymer layer comprises more than one polymer layer (see claim 4 of patent).
With respect to claim 87, wherein the hard polymer layer comprises more than one polymer layer (see claims 4 and 19 of patent and above regarding the method).
With respect to 88, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (see claim 12 of parent).
It is clear that all the elements of the claims are found in the claimed of the patent.  The differences lie in the fact that the patent claims includes more elements and the elements in different combinations.  Since the claims are anticipated by the claimed of the patent, it is not patentably distinct from the claims of the current application. 

Claims 30-31, 36, 37, 39-40, 48, 49, 58, 62-63, 69, 71-86 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7, 10-15 and 23-25 of U.S. Patent No. 10,052,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current rejection can be rejected by the parent claims as discussed below in detail.
Claim 30 claims a multilayer dental appliance comprising teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, the multilayer dental  appliance comprising a soft polymer layer comprising a thermoplastic polyurethane elastomer (see claim 1 and 5 of patent) having an ultimate tensile strength of greater than about 5000 psi (see claim 12 of the patent), an elongation at break of greater than about 200% (see claim 12 of the patent), and a hardness of about 60 A to about 85D (see claim 1 of the patent), a flexural modulus of greather than about 35,000 psi (see claim 1 of patent); and a hard polymer layer comprising co-polyester (see claim 1 of patent) 
Claim 31, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 1 of the patent).
Claim 36, wherein the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (see claim 12).
Claim 37, wherein the soft polymer layer further comprises a material selected from the group consisting of: a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, and a thermoplastic polyamide elastomer, or any combination thereof (see claim 2 of the patent).
With respect to claim 39, wherein the soft polymer layer comprises more than one polymer layer (see claim 2 of the patent). 
With respect to claim 40, wherein the hard polymer layer further  comprises a polymer selected from the group consisting of: a polyester, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a cyclic block copolymer, a polyethersulfone, and a polytrimethylene terephthalate, or any combination thereof (see claim 7 of the patent).
With respect to claim 48, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (see claim 11 of the patent).
With respect to claim 49,  plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental position adjustment appliances are shaped to move teeth from one arrangement to a successive arrangement when successively worn by the patient, and wherein at least one of the plurality of incremental position adjustment appliances comprises (see claim 13 of patent): a soft polymer layer comprising a  thermoplastic polyurethane elastomer (see claim 13, 14 of patent) having an ultimate tensile strength of greater than about 5000 psi (see claim 1, 12, 13), an elongation at break of greater than about 200% (see claim 1, 12, 13 of patent), and a hardness of about 60 A to about 85 D, a flexural modulus of greater than about 35,000 psi (see claim 1, 13 of patent); and a hard polymer layer comprising a  co-polyester (see claim 1, 13 of patent) having  a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 1, 11, 13 of patent).
With respect to claim 58, A method of moving a patient’s teeth from an initial configuration towards a target configuration, the method comprising: providing a removable orthodontic tooth positioning appliance having teeth receiving cavities shaped to directly receive at least some of the patient’s teeth; and placing the removable orthodontic tooth positioning appliance on the teeth of the patient to apply a resilient positioning force to the patient’s teeth and thereby move the teeth toward the target configuration, wherein the removable orthodontic tooth positioning appliance 
With respect to claim 62, herein the hard polymer layer has an elongation at yield of greater than about 4% (see claims 1, 11, 15 of patent).
With respect to claim 63, further comprising fabricating the appliance (claim 25 of patent).
With respect to claim 69, wherein the soft polymer layer comprises more than one polymer layer (see claim 15 of patent).
With respect to claim 71, wherein the multiplayer dental appliance comprises three polymer layer of alternating hardness (see claim 1 of patent).
With respect claim 72, the appliance having a thickness of between 500 µm and 1200 µm (see claims 1, 10 of patent and above regarding method).
With respect to claim 73, wherein the removable orthodontic tooth positioning appliance has a thickness of between 500 µm and 1200 µm (see claims 1, 10, 15 patent).
With respect to claim 74, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 13 of parent).
With respect to claim 75, wherein at least one of the plurality of incremental position adjustment appliances comprise three polymer layers, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see claim 13 of patent).
With respect to claim 76, wherein the three polymer layers comprise layers of alternating hardness (claim 13 of patent).
With respect to claim 77 wherein at least one appliance has a thickness of between 500 pm and 1200 pm (see claims 10 and 13 of patent).
With respect to claim 78, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 15).
With respect to claim 79, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (claim 24 of parent).
With respect to claim 80, the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claim 24 of parent).
With respect to claim 81, the hard polymer layer has an elongation at break of greater than about 70% (claim 1, 11, 15).
 With respect to claim 82, wherein the hard polymer layer has a stress relaxation of greater than about 10% at 24 hours testing at a relative humidity of between 90% and 100% (claims 1, 11, 15).
 With respect to claim 83, wherein the hard polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 1, 11, 15).
With respect to claim 84, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (claims 1, 11, 15).
With respect to claim 85, the removable orthodontic tooth positioning appliance comprises three polymer layers of alternating hardness (see claim 15).
With respect to claim 86, wherein the hard polymer layer comprises more than one polymer layer (see claim 23 of patent).
With respect to 88, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (see claim 12 of parent).
It is clear that all the elements of the claims are found in the claimed of the patent.  The differences lie in the fact that the patent claims includes more elements and the elements in different combinations.  Since the claims are anticipated by the claimed of the patent, it is not patentably distinct from the claims of the current application. 

Claims 30-31, 36, 37. 39-40, 48, 49, 58, 62-63, 69, 71-86 and 88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-11, 15-16 and 20 of U.S. Patent No. 9,655,693. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current rejection can be rejected by the parent claims as discussed below in detail.
Claim 30 claims  a multilayer dental appliance comprising teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, the multilayer dental  appliance  and a hard polymer layer comprising co-polyester having a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 1 and 6 of the patent).
Claim 31, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 1 of the patent).
Claim 36, wherein the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (see claim 5).
Claim 37, wherein the soft polymer layer further comprises a material selected from the group consisting of: a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, and a thermoplastic polyamide elastomer, or any combination thereof (see claim 8 of the patent).
With respect to claim 39, wherein the soft polymer layer comprises more than one polymer layer (see claim 1 of the patent). 
With respect to claim 40, wherein the hard polymer layer further  comprises a polymer selected from the group consisting of: a polyester, a thermoplastic 
With respect to claim 48, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (see claim 1 of the patent).
With respect to claim 49,  plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental position adjustment appliances are shaped to move teeth from one arrangement to a successive arrangement when successively worn by the patient, and wherein at least one of the plurality of incremental position adjustment appliances comprises (see claim 11 of patent): a soft polymer layer comprising a  thermoplastic polyurethane elastomer (see claim 11 of patent) having an ultimate tensile strength of greater than about 5000 psi (see claim 15), an elongation at break of greater than about 200% (see claim 15 of patent), and a hardness of about 60 A to about 85 D (see claim 15 of patent) and a flexural hardness of greater than about 35,000 psi (see claim 15 of patent); and a hard polymer layer comprising a  co-polyester (see claim 11 of patent) having  a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 11, 16 of patent).
With respect to claim 58, A method of moving a patient’s teeth from an initial configuration towards a target configuration, the method comprising: providing a 
With respect to claim 62, herein the hard polymer layer has an elongation at yield of greater than about 4% (see claims 6, 16 of patent and above regarding method).
With respect to claim 63, further comprising fabricating the appliance (claims 1 and 11 of parent).  It is noted that the appliance is fabricated since the applicant is claiming an appliance.
With respect to claim 69, wherein the soft polymer layer comprises more than one polymer layer (see claims 1 and 11 of patent).
With respect to claim 71, wherein the multiplayer dental appliance comprises there polymer layer of alternating hardness (see claims 1 and 11 of patent).
With respect claim 72, the appliance having a thickness of between 500 µm and 1200 µm (see claims 1, 11 of patent and above regarding method).
With respect to claim 73, wherein the removable orthodontic tooth positioning appliance has a thickness of between 500 µm and 1200 µm (see claims 1, 11 of patent).
With respect to claim 74, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 11 of parent).
With respect to claim 75, wherein at least one of the plurality of incremental position adjustment appliances comprise three polymer layers, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see claim 11 of patent).
With respect to claim 76, wherein the three polymer layers comprise layers of alternating hardness (claim 11 of patent).
With respect to claim 77 wherein at least one appliance has a thickness of between 500 pm and 1200 pm (see claims 1 and 11 of patent).
With respect to claim 78, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer 
With respect to claim 79, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (claims 1 and 11 of patent and above regarding method).
With respect to claim 80, the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 5 and 15 of patent and above regarding method).
With respect to claim 81, the hard polymer layer has an elongation at break of greater than about 70% (claims 6 and 16 of patent and above regarding method).
 With respect to claim 82, wherein the hard polymer layer has a stress relaxation of greater than about 10% at 24 hours testing at a relative humidity of between 90% and 100% (claims 10 and 20 of patent and above regarding method).
 With respect to claim 83, wherein the hard polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 6 and 16 of patent and above regarding method).
With respect to claim 84, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (claims 1 and 11 of patent and above regarding method).
With respect to claim 85, the removable orthodontic tooth positioning appliance comprises three polymer layers of alternating hardness (see claim 1 and 11 of parent and above regarding method).
With respect to claim 87, wherein the hard polymer layer comprises more than one polymer layer (see claims 9, 19 of patent and above regarding the method).
With respect to 88, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (see claim 1 of parent).
It is clear that all the elements of the claims are found in the claimed of the patent.  The differences lie in the fact that the patent claims includes more elements and the elements in different combinations.  Since the claims are anticipated by the claimed of the patent, it is not patentably distinct from the claims of the current application. 

Claims 30-31, 36-37, 39-40, 48-49, 58, 62-63, 69, 71-88 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9, 11-13, 15-17 of copending Application No. 16/264,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current rejection can be rejected by the parent claims as discussed below in detail.
Claim 30 claims  a multilayer dental appliance comprising teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, the multilayer dental  appliance comprising a soft polymer layer comprising a thermoplastic polyurethane elastomer (see claim 1, 2 of ‘420) having an ultimate tensile strength of greater than about 5000 psi (see claim 1 of ‘420), an elongation at break of greater than about 200% (see claim 1 of ‘420), and a hardness of about 60 A to about 85D (see claim 1 of ‘420) and a flexural modulus of greater than about 35,000 psi (see claim 4 of ‘420); and a hard polymer 
Claim 31, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 1, 5, 12 of ‘420).
Claim 36, wherein the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (see claim 4).
Claim 37, wherein the soft polymer layer further comprises a material selected from the group consisting of: a silicone rubber, an elastomeric alloy, a thermoplastic elastomer (TPE), a thermoplastic vulcanizate (TPV) elastomer, a block copolymer elastomer, a polyolefin blend elastomer, a thermoplastic co-polyester elastomer, and a thermoplastic polyamide elastomer, or any combination thereof (see claim 6-7).
With respect to claim 39, wherein the soft polymer layer comprises more than one polymer layer (see claim 1). 
With respect to claim 40, wherein the hard polymer layer further  comprises a polymer selected from the group consisting of: a polyester, a thermoplastic polyurethane, a polypropylene, a polyethylene, a polypropylene and polyethylene copolymer, an acrylic, a polyetheretherketone, a polyamide, a polyethylene terephthalate, a polybutylene terephthalate, a polyetherimide, a cyclic block copolymer, a polyethersulfone, and a polytrimethylene terephthalate, or any combination thereof (see claim 9).
With respect to claim 48, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (see claim 5).
With respect to claim 49,  plurality of incremental position adjustment appliances having teeth receiving cavities shaped to directly receive at least some of a patient’s teeth and apply a resilient positioning force to the patient’s teeth, wherein the plurality of incremental position adjustment appliances are shaped to move teeth from one arrangement to a successive arrangement when successively worn by the patient, and wherein at least one of the plurality of incremental position adjustment appliances comprises (see claim 13): a soft polymer layer comprising a  thermoplastic polyurethane elastomer (see claim 13, 15) having an ultimate tensile strength of greater than about 5000 psi (see claim 13), an elongation at break of greater than about 200% (see claim 13 of ‘420), and a hardness of about 60 A to about 85 D (see claim 13 of ‘420) and a flexural modulus of greater than about 35,000 psi (see claim 16 of ‘420); and a hard polymer layer comprising a  co-polyester (see claim 13 of ‘420) having  a tensile modulus greater than 150,000 psi and a flexural modulus greater than about 150,000 psi (see claim 13, 17, 9, 12 of ‘420).
With respect to claim 58, A method of moving a patient’s teeth from an initial configuration towards a target configuration, the method comprising: providing a removable orthodontic tooth positioning appliance having teeth receiving cavities shaped to directly receive at least some of the patient’s teeth; and placing the removable orthodontic tooth positioning appliance on the teeth of the patient to apply a resilient positioning force to the patient’s teeth and thereby move the teeth toward the target configuration, wherein the removable orthodontic tooth positioning appliance 
With respect to claim 62, herein the hard polymer layer has an elongation at yield of greater than about 4% (see claim 12 and above regarding method).
With respect to claim 63, further comprising fabricating the appliance (claims 1 and 13 of ‘420).  It is noted that the appliance is fabricated since the applicant is claiming an appliance.
With respect to claim 69, wherein the soft polymer layer comprises more than one polymer layer (see claims 6-7 of ‘420 and above regarding method).
With respect to claim 71, wherein the multiplayer dental appliance comprises there polymer layer of alternating hardness (see claims 1 and 13 of ‘420 and above regarding method).
With respect claim 72, the appliance having a thickness of between 500 µm and 1200 µm (see claims 1, 11 and above regarding method).
With respect to claim 73, wherein the removable orthodontic tooth positioning appliance has a thickness of between 500 µm and 1200 µm (see claim 11 of ‘420 and above regarding method).
With respect to claim 74, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claim 13 of ‘420).
With respect to claim 75, wherein at least one of the plurality of incremental position adjustment appliances comprise three polymer layers, wherein the three polymer layers comprise the soft polymer layer and hard polymer layer (see claim 13 of ‘420.
With respect to claim 76, wherein the three polymer layers comprise layers of alternating hardness (claim 13).
With respect to claim 77 wherein at least one appliance has a thickness of between 500 pm and 1200 pm (see claims 11, 1 and 18 of ‘420).
With respect to claim 78, wherein the hard polymer layer has a hard polymer layer elastic modulus and the soft polymer layer has a soft polymer layer elastic modulus less than the hard polymer layer elastic modulus (see claims 1, and 13 and above regarding method).
With respect to claim 79, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (claims 4 and 16 of ‘420 and above regarding method).
With respect to claim 80, the soft polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 4 and 16 of ‘420 and above regarding method).
With respect to claim 81, the hard polymer layer has an elongation at break of greater than about 70% (claims 12 of ‘420 and above regarding method).
 With respect to claim 82, wherein the hard polymer layer has a stress relaxation of greater than about 10% at 24 hours testing at a relative humidity of between 90% and 100% (claims 12 of ‘420 and above regarding method
 With respect to claim 83, wherein the hard polymer layer has a light transmission between 400 nm and 800 nm of greater than about 75% (claims 12 of ‘420 and above regarding method).
With respect to claim 84, wherein the hard polymer layer has a tensile strength at yield between 4000 psi and 6500 psi (claim 5 of ‘420 and above regarding method.
With respect to claim 85, the removable orthodontic tooth positioning appliance comprises three polymer layers of alternating hardness (see claim 1 and 13 of ‘420 and above regarding method).
With respect to claim 87, wherein the hard polymer layer comprises more than one polymer layer (see claims 1, 13 and above regarding method).
With respect to 88, wherein the soft polymer layer has a compression set greater than 40% after 24 hours at 70° C (see claim 4 of ‘420).
It is clear that all the elements of the claims are found in the claimed of the patent.  The differences lie in the fact that the patent claims includes more elements and . 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of Stewart is not proper prior art as the applicant cannot confirm that the information relied upon was provided in the provisional application. However, the provisional date is being used and the art is proper prior art with the use of the provisional filing date. It is noted that the specification filed in the provisional has been provided to provide evidence that the provisional application has support for the limitations relied upon and is therefore proper prior art.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the modification of Kalili with the modification of Stewart which modifies a single property of the material would not result in the claimed material. It is noted that Kalili teaches the use of several materials (pars. 53, 62, 69-72) 
It is noted that the applicant does not discuss a specific material that has been discovered that has the broad claimed ranges and teaches the physical properties of the materials can be specifically tailored for a particular application. It is noted that all the claimed ranges of materials are well known in the art are shown by the cited prior art.  While it is noted that the prior art of Kalili/DeSimone/Stewart does not teaches a single material with the claimed properties, the prior art of Wheeler has been provided to show that a polymer material with the claimed material properties is well known in the art.  While it is noted that Wheeler does not teach the material for use as an orthodontic appliance, it teaches In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, it would have been obvious to one having ordinary skill in the art before the invention was made to select a single material having the claimed properties that are well known in the art as taught by the combination of cited prior art above in order to provide the desired outcome of treatment such that the prior art teaches the properties of the different materials can be changed depending of the desired use (see specifically Stewart, par. 82, Table 2 of Tadros).
The applicant further argues that the prior art of Tadros and Schwartz do not overcome the deficiencies of Kalili, Stewart, Wheeler and DeSimone, however, as discussed above in detail, the claimed limitations are taught by the prior art and therefore, the arguments with respect to Tadros and Schwartz are moot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/30/2021